





July 1, 2014

Services Agreement




BETWEEN:




Champion Care Corp. Champion Toronto

635 Fourth Line, Unit 1

Oakville, ON, Canada L6L 5B0

AND

OICCO ACQUISITION I, INC. 48 Wall Street, 10th Floor

New York, NY 10005




WITNESSETH:




WHEREAS, on February 1, 2013, Champion Pain Care Corp., a Nevada corporation
(“Champion Nevada”), was granted a license in the United States (“the License”)
to the Champion Pain Care Protocol (“the Protocol”) by Champion Care Corp.
(“Champion Toronto”) and;




WHEREAS, on October 23, 2013, OICCO Acquisition I, Inc. (“OICCO”) acquired all
of the shares of Champion Nevada and;




WHEREAS, on July 1, 2014, Champion Toronto consented to Champion Nevada
transferring the License to the Protocol to OICCO (“the OICCO License
Agreement”), effective October 23, 2013 with Champion Nevada retaining
non-exclusive rights to the License in the United States and;




WHEREAS, on February 1, 2013, effective December 1, 2012, Champion Nevada
entered into a services agreement (“Services Agreement”) with Champion Toronto
to provide management and other services required to Champion Nevada in exchange
for fees and reimbursement of expenses so that Champion Nevada could properly
implement the Protocol and develop the pain management business in the United
States under the License and;




WHEREAS, it was agreed that Champion Toronto would also provide the same
services to OICCO as were provided to Champion Nevada under a Services Agreement
which agreement was never reduced to writing and;




WHEREAS, Champion Toronto and OICCO are desirous of reducing their intentions to
a writing;




NOW, THEREFORE, in consideration of the foregoing premises and the following
mutual covenants, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:




ARTICLE 1

SERVICES AGREEMENT




OICCO agrees that, effective October 23, 2013, Champion Toronto will provide the
following services (“the Services”):














1.1

Training. Training in the Protocol for all of the United States (“the
Territory”) to be provided through pain management services under the direction
of health care practitioners who are properly licensed to practice medicine and
qualified to treat patients using the Protocol in the Territory.




1.2

Achieving standards of operation. Establish ‘clinical excellence’ within the
clinics acquired by OICCO as permitted by the regulations enforced by the
applicable governments within the Territory by adopting best practices,
establishing standard operating procedures and building a national brand for
pain management clinics across the United States.




1.3

Business development. Undertake any other actions that are required to develop
the business of pain management in the Territory.




1.4

Marketing. Assume responsibility for all marketing activities which will
include:

a)

Attending conferences as exhibitors on behalf of OICCO and make presentations at
conferences such as the annual meetings of The American Society of Regional
Anesthesia and Pain Medicine, The American Academy of Pain Medicine and The
American Pain Society,

b)

Developing printed materials for distribution to funding agencies such as
bureaus of workers’ compensation, insurance companies, managed care companies
and government agencies,

c)

Establishing a strong presence online and implementing social network marketing
strategies and

d)

Engaging outside marketing consultants to assist with marketing once sufficient
financing is available to do.




1.5

Management and administration. Provide management and administrative services to
all clinics that will include:

a)

Implementing the (“the Protocol”) in addition to existing services already
provided by acquired clinics,

b)

Securing internationally recognized CARF International accreditation,

c)

Improving CPT coding, billing and collections,

d)

Providing professional management of all business functions and medical
practices,

e)

Recruiting nurse practitioners, pharmacists, physiotherapists, dieticians,
counsellors, and rehabilitation specialists as required,

f)

Developing standard operating procedures and economies of scale,

g)

Identifying and using best-practices from all clinics and

h)

Adding ancillary services, such as pharmacies, facilities for physiotherapy and
rehabilitation and durable medical equipment.




 1.6

Finance and compliance. Ensure that all financial reporting and regulatory
compliance activities are completed in a timely manner, including:

a)

Completing all of the activities required to maintain OICCO’s listing as a fully
reporting issuer,

b)

Advise and direct OICCO’s attorneys, auditors and other advisors and

c)

Secure the funding required for OICCO to fulfill the requirements of the OICCO
License Agreement.














1.7

Other activities. Such other tasks that are undertaken with the mutual agreement
of both parties.




ARTICLE 2

TERM AND TERMINATION




2.1

Term. The term of this Agreement will be for a term of five (5) years and is
effective from October 23, 2013 to October 22, 2018 unless terminated sooner as
provided for herein.




2.2

Renewal. This Agreement will be automatically renewed for successive 5 year
terms unless terminated according to the provisions within or by the mutual
consent of the parties to this Agreement.




2.3

Termination by Champion Toronto. Champion Toronto may terminate this Agreement
upon the giving of thirty (30) calendar day’s written notice to OICCO. OICCO may
waive such notice, in whole or in part and if it does so, this Agreement will
cease on the date OICCO waives such notice.




2.4

Termination by OICCO. OICCO may terminate this Agreement, without notice or
payment in lieu thereof, for Breach by Champion Toronto where Breach means:

a)

Any act of fraud, misappropriation, dishonesty, embezzlement or similar conduct
against OICCO;

b)

Any material breach of any of the terms of this Agreement by Champion Toronto
which remains uncured alter the expiration of thirty (30) calendar days
following the delivery of written notice of such breach to Champion Toronto by
OICCO;

c)

Any threatened or actual attempt by Champion Toronto to secure any personal
profit in connection with the business of OICCO; and

d)

Any willful or negligent act which is materially injurious to the business of
the OICCO.




ARTICLE 3

FEES




3.1

Fee structure. Champion Toronto will provide the Services to OICCO beginning
October 23, 2013 through October 22, 2018. All fees are in U.S. funds. Taxes, if
applicable, are additional. Monthly fees subject to change upon sixty (60) day
written notice.

a)

Retainer payable the first of each month

$10,000

b)

In addition to the Retainer, hourly fees

$400

c)

Bonuses for clinic acquisitions as follows.

i.

$10,000 plus 50,000 shares for each clinic that is acquired

ii.

$50,000 plus 200,000 shares for every ten (10) clinics that are acquired.

 

3.2

Payment. Fees are payable within 15 calendar days after receipt of an invoice
from Champion Toronto.




3.3

Accrued fees. Any fees unpaid during the term of this agreement (“Accrued Fees”)
will be accrued and an interest rate of 5% per annum will be applied.














3.4

Conversion of unpaid fees to shares. With the mutual agreement of Champion
Toronto and OICCO, any portion of the Accrued fees may be paid in shares of
OICCO with the number of shares to be issued to Champion Toronto calculated by
dividing the amount of fees to be converted into shares by the average price for
the Shares for the 20 days of trading prior to the date that it is agreed that a
conversion of fees to shares will take place.




ARTICLE 4.

EXPENSES




4.1

Expenses. Expenses related to administering the Services will be invoiced at
cost as they are incurred.




4.2

Travel. All travel arrangements will be approved and paid for by OICCO in
advance of the actual travel dates.




4.3

Prior approval. No material expense will be committed to by Champion Toronto
without prior approval by OICCO and Champion Toronto will at all times strive to
minimize expenses incurred on the behalf of OICCO.




ARTICLE 5.

JURISDICTION




5.1

Jurisdiction. This Agreement shall be interpreted and construed under the laws
of the State of New York.




ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF CHAMPION TORONTO AND OICCO




6.1

Champion Toronto hereby represents and warrants to OICCO as follows:




a)

Champion Toronto is a corporation duly organized, validly existing and in good
standing under the laws of the state of Ontario and has the corporate power and
authority to enter into this Agreement and to perform the obligations required
of it under this Agreement. Champion Toronto has all requisite power and
authority, and all licenses, franchises, permits and authorizations, necessary
to carry on its business as presently conducted and to own, lease and operate
the assets, property and business owned, leased and operated by it.




b)

Effective Agreement of Champion Toronto.




i.

Due Authorization. The execution and delivery by Champion Toronto of this
Agreement and the consummation by Champion Toronto of the transaction
contemplated hereby have been duly authorized by all necessary corporate action
of Champion Toronto, and this Agreement constitutes, and any other agreements or
instruments executed and delivered by Champion Toronto prior to or
contemporaneously with the execution and delivery of this Agreement, when
executed and delivered by Champion Toronto, will constitute, legal, valid and
binding obligations











of Champion Toronto, enforceable against Champion Toronto in accordance with
their respective terms.




ii.

Right to Enter Agreement. Neither the execution and delivery of this Agreement
nor the consummation of the transaction contemplated hereby will (a) violate any
provision of the articles of incorporation or by­laws of Champion Toronto, as
amended to date, (b) with or without the giving of notice and/or the passage of
time, violate, conflict with, result in the breach or termination of, constitute
a default under, or result in the creation of any material lien, charge or
encumbrance upon any of the assets or property of Champion Toronto pursuant to,
any contract, agreement, lease or commitment to which Champion Toronto is a
party or by which Champion Toronto or any of its assets or property may be
bound, or (c) violate any judgment, decree, order, statute, rule or governmental
regulation applicable to Champion Toronto or any of its assets, property or
business.




iii.

Third Party Consents. Except for the consent of Champion Toronto, no consent,
approval, qualification, order or authorization of, or filing with, any
governmental authority, including any court, or other third party is required in
connection with Champion Toronto’s valid execution, delivery or performance of
this Agreement or the consummation of any transaction contemplated hereby.







iv.

Litigation. There are no actions, suits, proceedings, judgments or decrees
pending or, to the knowledge of Champion Toronto, threatened involving Champion
Toronto or its business. There are no judgments, orders or decrees outstanding
against Champion Toronto. Champion Toronto has no knowledge of any pending or
threatened proceeding or condition which would, in any manner, impair or curtail
the ability of OICCO to obtain the benefit of the Services granted hereunder.




6.2.

OICCO hereby represents and warrants to Champion Toronto as follows:




a.

Organization, Good Standing and Corporate Power and Authority of OICCO. OICCO is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has the power and authority to enter into this
Agreement and to perform the obligations required of it under this Agreement.




b.

Effective Agreement of OICCO.




i.

Due Authorization. The execution and delivery by OICCO of this Agreement and the
consummation by OICCO of the transaction contemplated hereby have been duly
authorized by all necessary action of OICCO, and this Agreement constitutes, and
any other agreements or instruments executed and delivered by OICCO prior to or
contemporaneously with the execution and delivery of this Agreement, when
executed and delivered by OICCO, will constitute, legal, valid and binding
obligations of OICCO,











enforceable against OICCO in accordance with their respective terms.




ii.

Right to Enter Agreement. Neither the execution and delivery of this Agreement
nor the consummation of the transaction contemplated hereby will (a) violate any
provision of the articles of organization or by-laws of OICCO (b) with or
without the giving of notice and/or the passage of time, violate, conflict with,
result in the breach or termination of, constitute a default under or result in
the creation of any material lien, charge or encumbrance upon any of the assets
or property of OICCO pursuant to, any contract, agreement, lease or commitment
to which OICCO is a party or by which OICCO or any of its assets or property may
be bound or (c) violate any judgment, decree, order, statute, rule or
governmental regulation applicable to OICCO or any of its assets, property or
business.




iii.

Third Party Consents. Other than the consent of Champion Toronto, no consent,
approval, qualification, order or authorization of, or filing with, any
governmental authority, including any court, or other third party is required in
connection with OICCO’s valid execution, delivery or performance of this
Agreement or the consummation of any transaction contemplated hereby or thereby.




iv.

Litigation. There are no actions, suits, proceedings, judgments or decrees
pending or, to the knowledge of OICCO, threatened against or affecting OICCO
which could prevent or interfere with the consummation of the transaction
contemplated hereby.




6.3.

Survival of Representations and Warranties. The representations and warranties
made by Champion Toronto and OICCO in this Agreement or in any instrument or
other document delivered pursuant to this Agreement shall survive the execution
and delivery of this Agreement. Any claim by Champion Toronto or OICCO based
upon a breach of a representation or warranty shall be in writing and be
asserted prior to the expiration of the survival period. Nothing contained in
this Section 6.3 with respect to the survival of representations and warranties
shall affect in any way the obligations of the parties hereto that are to be
performed, in whole or in part, after the execution and delivery of this
Agreement.

IN WITNESS WHEREOF the respective parties hereto have executed this Agreement
this 1st day of July, 2014, effective the 23rd day of October 2013, by their
duly authorized officers.




Champion Care Corp.

(an Ontario corporation)







By: /s/ Jack Fisman

       Jack Fishman, President




OICCO Acquisition I, Inc.

(a Delaware corporation)

















By: /s/ Terrance Owen

       Terrance Owen, CEO












